                         Case 18-10512-CSS              Doc 566      Filed 11/19/18        Page 1 of 2



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )      Chapter 11
         In re:                                                      )
                                                                     )      Case No. 18-10512 (CSS)
                                   1
         Zohar III, Corp., et al.,                                   )
                                                                     )      Jointly Administered
                                             Debtors.                )
                                                                     )      Ref. Docket No: 512

                    CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 512

                  The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection, or other responsive pleading to the Eighth Monthly Application of Young Conaway

         Stargatt & Taylor, LLP for Allowance of Compensation for Services Rendered and

         Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession for the Period

         from October 1, 2018 through October 28, 2018 [Docket No. 512] (the “Application”) filed on

         October 31, 2018.

                  The undersigned further certifies that he has reviewed the Court’s docket in these cases,

         and no answer, objection, or other responsive pleading to the Application appears thereon.

         Objections to the Application were to be filed and served by 4:00 p.m. (ET) on November 15,

         2018.

                  Pursuant to the Order Establishing Procedures for Interim Compensation and

         Reimbursement of Expenses of Professionals [Docket No. 293], the Debtors are now authorized

         to pay 80% ($459,055.60) of requested fees ($573,819.50) and 100% of requested expenses

         ($49,925.68) on an interim basis without further order of the Court.



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
01:23375641.9
                     Case 18-10512-CSS     Doc 566     Filed 11/19/18      Page 2 of 2



         Dated: November 19, 2018        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                         /s/ Shane M. Reil
                                         James L. Patton, Jr. (No. 2202)
                                         Robert S. Brady (No. 2847)
                                         Michael R. Nestor (No. 3526)
                                         Joseph M. Barry (No. 4221)
                                         Ryan M. Bartley (No. 4985)
                                         Shane M. Reil (No. 6195)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253

                                         Counsel to the Debtors and Debtors in Possession




01:23375641.9

                                                   2
